Case 6:06-cr-00022-ACC-LRH Document 103 Filed 12/01/20 Page 1 of 9 PageID 318




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

   UNITED STATES OF AMERICA

   v.                                      Case No. 6:06-cr-22-Orl-22LRH

   JASON E. MADOW

        UNITED STATES’ RESPONSE IN OPPOSITION TO MADOW’S
           MOTION TO QUASH THE WRIT OF GARNISHMENT

         In response to this Court’s Order, Doc. 101, the United States opposes

   Jason Madow’s requests for this Court to quash the wage garnishment, to hold

   a garnishment hearing and transfer jurisdiction, and to bar future subpoenas.

   See Docs. 98, 100. In support of its opposition, the United States submits the

   following memorandum of law.

                               Memorandum of Law

         I.     Procedural History

         In 2006, Jason Madow pleaded guilty to conspiracy to commit wire

   fraud, in violation of 18 U.S.C. § 371. Docs. 12, 26. He was sentenced to 41

   months’ imprisonment and ordered to pay $34,744,511.00 in restitution. Doc.

   47. In the schedule of payments, upon release from custody, Madow was

   ordered to pay $100.00 per month “until such time as the Court is notified by

   [the defendant], the victim, or the government that there has been a material

   change in [the defendant’s] ability to pay.” Doc. 47 at 5.
Case 6:06-cr-00022-ACC-LRH Document 103 Filed 12/01/20 Page 2 of 9 PageID 319




         In 2019, the Financial Litigation Unit began conducting its annual

   review of Madow’s finances to assess his ability to pay and place him on a

   meaningful repayment plan. Madow refused to submit a Financial Disclosure

   Statement, twice. As a result, the United States issued subpoenas under

   Federal Rule of Civil Procedure 45 and learned that Madow earns

   approximately $4,375.00 per month. Based on this material change in

   Madow’s economic circumstances, the United States moved for a wage

   garnishment.

         II.    Argument

         The crux of Madow’s argument is that this Court intended to limit his

   restitution liability to $100 per month—regardless of his ability to pay—

   thereby guaranteeing the mandatory restitution ordered would never be

   satisfied. This interpretation cannot be squared with the primary goal of the

   Mandatory Victim Restitution Act (MVRA), which is to make victims whole,

   or the rights afforded to victims under the Crime Victims’ Rights Act (CVRA),

   which includes the right to “full and timely” restitution. 18 U.S.C. §

   3771(a)(6). Nowhere in the judgment or the sentencing minutes does this

   Court prohibit the United States from employing judgment enforcement tools

   available under the MVRA.



                                           2
Case 6:06-cr-00022-ACC-LRH Document 103 Filed 12/01/20 Page 3 of 9 PageID 320




                 a. Contrary to his assertion, Madow’s entire restitution
                    balance is due and payable immediately, under 18 U.S.C. §
                    3572(i), because he defaulted on the Court ordered payment
                    schedule.

           Madow incorrectly argues that this Court is guided by United States v.

   Martinez, 812 F.3d 1200 (10th Cir. 2015), which prohibits the United States

   from collecting more than $100 per month. He is wrong. Martinez is not

   binding precedent in this circuit, and it’s distinguishable from the facts of this

   case.

           Unlike Martinez, Madow defaulted on the Court’s payment schedule

   years ago. Subsection (i) of section 3572 explains that, when a defendant

   defaults on a payment plan, the defendant must pay “the entire amount” of

   the restitution, “notwithstanding any installment schedule.” 18 U.S.C. §

   3572(i). A payment is delinquent if it is more than 30 days late, 18 U.S.C. §

   3572(h), and then in default if it is more than 90 days late, 18 U.S.C. § 3572(i).

   That is precisely what happened here.

           From August 2010 through May 2012, Madow consistently paid his

   $100 monthly payment. Upon termination of supervised release, however, his

   payments abruptly stopped. Once his June 2012 payment was 31 days late,

   Madow’s entire restitution balance became due immediately under 18 U.S.C.

   § 3572(i).


                                            3
Case 6:06-cr-00022-ACC-LRH Document 103 Filed 12/01/20 Page 4 of 9 PageID 321




         After reviewing the file and noting the default, the United States issued

   a default demand letter to Madow on January 15, 2019. He resumed paying

   $100 per month on February 12, 2019. The resumption of payments, however,

   is insufficient to change the status of his debt from due and payable

   immediately. Madow neither brought the debt current nor paid the balance in

   full in accordance with the United States’ demand. Despite his recent

   payments, Madow’s debt remains in default and, therefore, is due and payable

   immediately.

                b. Madow’s writ of garnishment should be upheld, and this
                   Court should not unnecessarily hold a garnishment hearing
                   or transfer jurisdiction to the Northern District of Georgia.

         Madow’s writ of garnishment should be upheld because Madow has not

   presented a valid claim for exemption or alleged that the United States failed

   to comply with the statutory requirements. For those same reasons, a

   garnishment hearing is not necessary and this Court should not transfer of

   jurisdiction to the Northern District of Georgia.

         Under the Federal Debt Collection Procedures Act, a garnishment

   hearing is limited to two narrow grounds: (1) the validity of any claim of

   exemption, and (2) the government’s compliance with the FDCPA’s statutory

   requirements. 28 U.S.C. § 3202(d)(1)–(2). None of these statutory bases apply.



                                          4
Case 6:06-cr-00022-ACC-LRH Document 103 Filed 12/01/20 Page 5 of 9 PageID 322




         Madow cannot succeed on any of the limited grounds for objection. He

   has not asserted a claim for exempt property or alleged that the United States

   failed to follow any procedural requirements regarding the Writ. See Doc. 100.

   As the party objecting to the Writ, Madow was required to “state the grounds

   for [his] objection and bear[s] the burden of proving such grounds.” 28 U.S.C.

   § 3205(c)(5). Madow has not—and cannot—meet his burden. Therefore, this

   Court should deny his request for a hearing.

         Courts have routinely denied a garnishment hearing where the debtor

   did not object based on one of the issues specified in 28 U.S.C. § 3202(d) or

   where the objection was plainly without merit. See United States v. Curlott,

   United States District Court, Middle District of Florida, Case No. 8:04-cr-318-

   T-24EAJ, Doc. 41 (Order) (April 29, 2019); See United States v. Montgomery,

   United States District Court, Middle District of Florida, Case No. 5:10-cr-27-

   T-27PRL, Doc. 39 (Order) (June 20, 2019); see also United States v. Miller, 588

   F. Supp. 2d 789, 797 (W.D. Mich. Nov. 8, 2008) (holding “Defendant has not

   raised any valid exemption, nor has he alleged any colorable failure to comply

   with the statutory requirement. In these circumstances, no fact is in issue, and

   a hearing would be pointless.”); United States v. Furkin, No. 97-3351, 1998 WL

   846873, at *3–4 (7th Cir. 1998) (holding district court did not err in denying

   request for a hearing because a hearing was unnecessary when defendant did

                                           5
Case 6:06-cr-00022-ACC-LRH Document 103 Filed 12/01/20 Page 6 of 9 PageID 323




   not file a valid claim of exemption or challenge the government’s compliance

   with the statutory requirements); United States v. Latorre, No. 3:12-CR-439-

   D(01), 2014 WL 3530830, at *2 (N.D. Tex. July 16, 2014) (hearing denied

   when proper exemption was not raised); United States v. Janota, No. 10-

   352(MJD), 2013 WL 1707921, at *1–2 (D. Minn. April 19, 2013) (hearing

   denied when the defendant did not assert any exemption; the court also noted

   that, based on the “limited record,” there was no exemption that would be

   applicable and there was no indication that the government failed to comply

   with all applicable statutory requirements); United States v. Otter, No. 2:09-cr-

   25, 2011 WL 1843191, at *2 (W.D. N.C. May 16, 2011) (defendant not

   entitled to a hearing where defendant did not claim any exemptions and there

   was no dispute that the government complied with the procedural

   requirements of the garnishment statute); United States v. Lucas, No. 04-cr-

   0417, 2011 WL 1345674, at *2 (S.D. N.Y. April 4, 2011) (same).

         Because Madow does not have hearing issues that are permitted by

   statute, this Court should deny his request for a garnishment hearing and

   request for transfer of jurisdiction to the Northern District of Georgia.

                c. Subpoenas issued under Fed. R. Civ. Pro. Rule 45 should
                   continue to be permitted without prior court approval.

         Enforcement tools and procedures available to the United States in

   collecting on a criminal restitution order are set forth in the FDCPA, 28
                                            6
Case 6:06-cr-00022-ACC-LRH Document 103 Filed 12/01/20 Page 7 of 9 PageID 324




   U.S.C. §§ 3001–3308. See 18 U.S.C. § 3613(a). The FDCPA permits the

   United States to seek discovery “regarding the financial condition of the

   debtor in the manner in which discovery is authorized by the Federal Rules of

   Civil Procedure.” 28 U.S.C. § 3015(a).

         Here, the United States used its civil discovery tools to enforce

   Madow’s criminal restitution judgment by issuing a post-judgment subpoena

   within the bounds of the Federal Rules of Civil Procedure Rule 45. The

   United States use of a civil subpoena under Rule 45 was appropriate because it

   was reasonably calculated to lead to the discovery of relevant evidence related

   to Madow’s financial condition. Madow seeks to stop future subpoenas

   because doing so would frustrate the United States’ collection efforts, not

   because the United States issued the subpoenas improperly.

         Accordingly, the United States opposes Madow’s requests for this Court

   to quash the wage garnishment, to hold a garnishment hearing and transfer




                                            7
Case 6:06-cr-00022-ACC-LRH Document 103 Filed 12/01/20 Page 8 of 9 PageID 325




   jurisdiction, and to bar future subpoenas. See Docs. 98, 100. For the reasons

   explained above, his motions should be denied.

                                           Respectfully submitted,

                                           MARIA CHAPA LOPEZ
                                           United States Attorney

                                    By:    s/ Jillian M. Jewell
                                           JILLIAN M. JEWELL
                                           Assistant United States Attorney
                                           Florida Bar Number 112974
                                           Financial Litigation Unit
                                           400 North Tampa Street, Suite 3200
                                           Tampa, FL 33602
                                           Telephone: (813) 274-6065
                                           Facsimile: (813) 274-6247
                                           E-mail: FLUDocket.mailbox@usdoj.gov




                                          8
Case 6:06-cr-00022-ACC-LRH Document 103 Filed 12/01/20 Page 9 of 9 PageID 326




                            CERTIFICATE OF SERVICE

          I hereby certify that on December 1, 2020, I electronically filed the

   foregoing with the Clerk of the Court by using the CM/ECF system, which

   will send a notice of electronic filing to all parties of record.

                                              s/ Jillian M. Jewell
                                              Assistant United States Attorney
